Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Office action in response to applicant's submission entered on 09/21/2021.  Claims 1 and 13 are currently amended.  Claim 9 is previously canceled; Claims 1-8, and 10-15 remain pending.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Applicant submits, page 6, Keating nor Clark do not teach "the plurality of motion parameters being based on kinematics or dynamics of the real object that takes into account a degree of freedom of the real object" 
The examiner respectfully disagrees.
As outlined in current 103 rejection, Keatings teaches wherein the estimated position is calculated using a plurality of motion parameters, the plurality of motion parameters being based on kinematics or dynamics of the real object (where motion history, size history, object motion vector, and background motion vector teach motion parameters based on dynamics See Keating [0094] history state information about motion and size; [0097] a vector to track how the background may be moving, and a vector to track how the target may be moving; [0069],  that takes into account a degree of freedom of the real object (See Keatings [0070], [0076] each of the SIFT keypoints may specify 2D location, scale, and orientation….these 4 parameters may be an approximation to the 6 degree-of-freedom pose space for a 3D object).
Examiner cites the rejection below as updated to reflect the claims as amended where claims 1-7 and 11-15 are rejected under 35 USC 103 as unpatentable of Keating in view of Clark, and claims 8 and 10 are rejected under 35 USC 103 as unpatentable of Keating in view of Clark further in view of Zhao.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over KEATING; Virginia Walker et al. US 20140028714 in view of Clark; Nicholas et al.  US 20110110557.
Regarding Claims 1 and 13, Keating discloses A method for determining a position of a real object and displaying a virtual object linked to the real object in an augmented reality display device (See Keating Fig. 11, [0053]-[0055], [0093]), the method comprising:
detecting a position of the real object (See Keating Fig. 11, 1102, 1110, 1120, 1122 [0053] “..configured to track a plurality of objects..”) at different consecutive measurement times (See Keating [0054] “..the control unit 120 detects poses of the plurality of objects with 
calculating an estimated position in each case (See Keating Fig. 11 1104, 1112, 1124, 1126 [0053] “..In block 1104, the control unit 120 can be configured to maintain states of the plurality of objects based at least in part on information other than the visual information..” [0055], [0093]; where Keating [0058] explicitly defines “state” as to include relational information and further Keating [0025] explicitly teaches a pose includes object position) for the different consecutive measurement times (See Keating [0054] “..the control unit 120 detects poses of the plurality of objects with respect to a previously captured image of the plurality of objects. ..” [0093] history data); and
determining a reliability value on a basis  (See Keating Fig. 11, 1106, 1114, [0057] indication of confidence of the states [0054]-[0055]; where 1106 based on 1102, 1104 as shown in Figure)
wherein the estimated position is calculated using a plurality of motion parameters, the plurality of motion parameters being based on kinematics or dynamics of the real object (where motion history, size history, object motion vector, and background motion vector teach motion parameters based on dynamics See Keating [0094] history state information about motion and size; [0097] a vector to track how the background may be moving, and a vector to track how the target may be moving; [0069], [0070] keypoints) that takes into account a degree of freedom of the real object (See Keatings [0070], [0076] each of the SIFT keypoints 
Keatings further teaches rendering sounds and graphics based on the determined reliability value (Keating Fig. 11, Block 1114 [0053] “..rendering augmentation in response to the states of the plurality of objects..” [0057] “...render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..”).
Keatings does not explicitly teach the reliability value shown in the augmented reality display device and displaying a result of determining the reliability value to the user.
Clark teaches displaying a virtual object linked to the real object in an augmented reality display device (See Clark Fig. 7, [0053] displaying virtual objects 750; [0061] teaches application to moving objects and motion parameters direction and speed); 
determining a reliability value on a basis of the detected position of the real object and of the estimated position of the real object (See Clark Fig. 4, [0052] “..The geo-locating system 100 estimates the target object's geo-location and the estimated confidence based on the geo-coordinates of points or features associated with the selected points (460)..”)
 the reliability value shown in the augmented reality display device and displaying a result of determining the reliability value to the user (See Clark Fig. 7,  [0053] the ellipsoid 750 parameters shown in FIG. 7 that indicates a confidence area can be represented on the display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the augmented reality device of Keating, to include the reliability value shown in the augmented reality display device and displaying a 
Further regarding claim 13, Keating, in addition to preceding rejection, discloses An augmented reality system having an augmented reality display device for displaying a real object and a virtual object linked to the real object (See Keating Fig. 2 system 14, display 112), wherein the augmented reality system comprises a computer unit (See Keating Fig. 2 computer unit 120; Fig. 11, [0053]-[0055], [0093]). 

Regarding Claim 2, the combination teaches markers are used in the augmented reality display device to show the reliability value (See Keating [0057] “..1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..” [0034]; and also See Clark Fig. 7,  [0053] the ellipsoid 750 shown in FIG. 7 that indicates a confidence area can be represented on the display).

Regarding Claim 3, the combination teaches to show the reliability value, the virtual object is shifted toward the detected position of the real object in the augmented reality display device depending on the reliability value (See Keating [0057] “..1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..” [0034] “..When an object comes into view, its corresponding augmentation can be shown in the scene..”; and also 

Regarding Claim 4, the combination teaches the virtual object is shifted toward the detected position of the real object in the augmented reality display device when the reliability value lies above a defined first limit value (See Keating [0057] “..1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value..” [0034] “..When an object comes into view, its corresponding augmentation can be shown in the scene--such as a bathtub 22 causes an augmentation of an animated bathtub 32 with bubbles 33 and a Rubber Duck 39, and audio of bubbles may be played..” where rendered augmentations equivalent to shifting virtual object to detected position).

Regarding Claim 5, the combination suggests a speed at which the virtual object is shifted toward the detected position of the real object is based on the reliability value (See Clark [0053] “..the user can select the manner or style in which virtual objects will be displayed. .. FIG. 7 that indicates a confidence area can be represented on the display in different styles, such as transparency or dotted lines. In various implementations, the geo-locating system allows the user to choose the rendering style or customize it..” where rendering speed of confidence area is a parameter requiring routine skill in the art based on teaching of customized confidence display).


Regarding Claim 6, the combination teaches wherein the virtual object comprises at least one of the following objects: a symbol; a virtual depiction of the real object; and an item of information relating to the real object (See Keating [0034] “..When an object comes into view, its corresponding augmentation can be shown in the scene--such as a bathtub 22 causes an augmentation of an animated bathtub 32 with bubbles 33 and a Rubber Duck 39, and audio of bubbles may be played..”; and also See Clark Fig. 7,  [0053] the ellipsoid 750 shown in FIG. 7 that indicates a confidence area can be represented on the display).

Regarding Claim 7, the combination teaches wherein the estimated position is calculated with consideration to error reduction methods (See Keating [0093]- [0094] where state calculation considers error from background movement thus in consideration to error reduction methods as broadly recited in claim).

Regarding Claim 11, the combination teaches the position of the real object is detected by way of a camera, and/or wherein the position of the real object is detected by way of markers that are connected to the real object and/or to the guide structure that is coupled to the real object (See Keating Fig. 2 camera 108, [0006] “..configured to track a plurality of objects and a background based at least in part on visual information derived from an image..”).

Regarding Claim 12, Keating discloses wherein, to show the reliability value, the virtual object is shifted toward the estimated position of the real object in the augmented reality display device when the position of the real object is not able to be detected (See Keating [0059] “..In block 1112, the control unit 120 may be further configured to track at least one object in the second set of the plurality of objects out of view of the ARD 14, determine the at least one object still exists, and render at least one of sound and graphics in a position of the at least one object. In addition, the control unit 120 may be further configured to track at least one object in the second set of the plurality of objects out of view of the ARD 14, determine the at least one object on longer exists, and render at least one of a fading out transition and an ambient sound in a position of the at least one object…”), which takes place only under a condition that the reliability value lies above a defined second limit value (See Keating [0059] [0057] “..In block 1114, the control unit 120 is configured to render sound and graphics in a position when an indication of confidence of the states of the plurality of objects meets a first predetermined value.. render a fading out transition in the position when the indication of confidence of the states of the plurality of objects meets a fourth predetermined value…” where Keating discloses multiple limits for the confidence corresponding to additional condition of reliability value) during a defined number of previous, consecutive measurement times (Keating [0093] “..history data about the target may be retained..” thus it is obvious the confidence value is based on at least one or a number of previous values, where the number must be defined to implement the described algorithm) and wherein the second limit value is higher than the first limit value (Keating [0057] teaches 4 different limits defined thus obvious that one is higher than another).

Regarding Claim 14, the combination discloses a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 (See Keating Fig. 2, [0007]).

Regarding Claim 15, the combination discloses a non-transitory computer-readable medium on which program sections able to be read and able to be executed by a computer unit are stored in order to execute all of the steps of the method as claimed in claim 1 when the program sections are executed by the computer unit (See Keating Fig. 2, [0007]).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KEATING; Virginia Walker et al. US 20140028714 and Clark; Nicholas et al.US 20110110557 A1 further in view of Zhao; Wenyi et al. US 8147503 B2.
Regarding claim 8, the combination discloses the plurality of motion parameters (See Keating [0093]- [0094] “..the control unit 120 tracks offsets of the second set of the plurality of objects with respect to the first set of the plurality of objects in view of the ARD 14..”).
The combination does not explicitly disclose the plurality of motion parameters includes a guide structure that is coupled to the real object.
Zhao teaches the plurality of motion parameters (See Zhao Fig. 6A, Paragraph 66 “..kinematics information..”) includes a guide structure (See Fig. 1B Paragraph 33 three robotic surgical arms 158A-158C) that is coupled to the real object (See Zhao Fig. 1B, Paragraph 33 “..robotic surgical arms 158A and 158B to the left and right of center may support robotic instruments 101A and 101B..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the plurality of motion parameters includes a guide structure that is coupled to the real object, as taught by Zhao, in order for tool localization and tracking made accurate and reliable by adaptively combining together robust kinematics information and accurate geometric information derived from video (Zhao Paragraph 56).
Regarding claim 10, the combination teaches the error reduction methods (See Keating [0093]- [0094] where state calculation considers error from background movement thus in consideration to error reduction methods as broadly recited in claim).
The combination does not explicitly disclose the error reduction methods comprise a Kalman filter.
Zhao teaches error reduction methods comprise a Kalman filter (See Zhao Paragraph 154 “..Extended Kalman filtering or particle filtering may be used for tool tracking..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include error reduction methods comprise a Kalman filter as taught by Zhao, in order to adaptively fuse together robot kinematics information and vision-based information (Zhao Paragraph 138).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/             Examiner, Art Unit 2647      

/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649